The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Garfield county on a charge of transporting intoxicating liquor. The jury fixed the punishment of the defendant, Lula Shaw, at 30 days in jail and a fine of $250, and fixed the punishment of the defendant, Ward Shaw, at imprisonment in the county jail for 90 days and a fine of $250.
The case was tried in April, 1927, and the appeal was lodged in this court in August, 1927. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
An examination of the record discloses no jurisdictional or fundamental error. The evidence was sufficient to support the verdict of the jury, and the case is therefore affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.
                          On Rehearing.